Name: 2006/52/EC: Commission Decision of 30 January 2006 amending Decision 2005/731/EC laying down additional requirements for the surveillance of avian influenza in wild birds (notified under document number C(2006) 135) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  agricultural activity;  information and information processing;  agricultural policy;  health
 Date Published: 2007-05-08; 2006-02-01

 1.2.2006 EN Official Journal of the European Union L 27/17 COMMISSION DECISION of 30 January 2006 amending Decision 2005/731/EC laying down additional requirements for the surveillance of avian influenza in wild birds (notified under document number C(2006) 135) (Text with EEA relevance) (2006/52/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Community measures for the control of avian influenza were established by Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (2), in order to ensure the protection of animal health and contribute to the development of the poultry sector. (2) Following the outbreak of a very serious epidemic of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-eastern Asia starting in December 2003, the Commission adopted several protection measures in relation to avian influenza. (3) In addition, since 2002 surveillance programmes for avian influenza in poultry and wild birds have been implemented in Member States. (4) More recently, the Commission adopted Decision 2005/732/EC (3) approving the programmes for the implementation of Member States surveys for avian influenza in poultry and wild birds. (5) In accordance with Commission Decision 2005/731/EC of 17 October 2005 laying down additional requirements for the surveillance of avian influenza in wild birds (4), which is applicable until 31 January 2006, Member States include in their programmes also the surveillance and laboratory investigations of abnormal mortality and significant disease outbreaks in wild birds. (6) The epidemiological situation requires to prolong the surveillance measures applied in Member States and it is therefore appropriate to prolong in a first step the additional requirements until the end of 2006. (7) Decision 2005/731/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 2005/731/EC, the date 31 January 2006 is replaced by the date 31 December 2006. Article 2 Member States shall amend their legislation to bring it into compliance with this Decision and give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission of those measures. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 167, 22.6.1992, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (3) OJ L 274, 20.10.2005, p. 95. (4) OJ L 274, 20.10.2005, p. 93.